COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00081-CV


IN RE WILLIAM THOMAS                                                     RELATOR
LEONARD



                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                                     ORDER

                                     ------------

      By order dated March 6, 2013, the court converted Relator William

Thomas Leonard’s criminal appeal into an original proceeding for a writ of

mandamus. In the same order, we requested that the State file a response

concerning the merits of Relator’s request for mandamus relief. The State filed a

response on March 18, 2013, asking in part that Relator first be required to

provide a record as required by rule of appellate procedure 52.7 and that the

State be able to respond only after Relator had done so. Relator filed a reply on

March 21, 2013, and attached various documents that Relator states are “true

and correct copies of the originals.” The documents attached to Relator’s reply

brief are not, however, sworn or certified copies as is required by rule 52.7.
      Given that this proceeding began as a criminal appeal and that the court

converted the case to an original proceeding by construing Relator’s filings as a

petition for writ of mandamus, we agree that Relator should be given an

opportunity to comply with rule 52.7 by providing the court and the State with

sworn or certified copies of the documents that he contends show his entitlement

to mandamus relief. See Tex. R. App. P. 52.7.

      Accordingly, it is ordered that:

      1.     Relator shall file with the court a record that complies with rule

             of appellate procedure 52.7 within ten days of the date of this

             order. Relator may, but is not required to, file a brief seeking

             mandamus relief. If Relator files a brief, the brief must comply

             with rule of appellate procedure 52.3 and this court’s local

             rules. The mailbox rule shall not apply.

      2.     The State may then file a brief with the court within ten days of

             the date that Relator files a record as ordered above. The

             mailbox rule shall not apply.

      3.     Any reply shall be filed within five days of the date that the

             State files a brief as ordered above. The mailbox rule shall

             not apply, and the court may consider and decide the case

             before a reply is filed. Tex. R. App. P. 52.5.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the State, the trial court judge, and the trial court clerk.

                                           2
    DATED April 9, 2013.


                                         PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.




                              3